724 S.E.2d 511 (2012)
STATE
v.
Michael Anthony GRANT.
No. 20P12-1.
Supreme Court of North Carolina.
March 8, 2012.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Michael Anthony Grant, Taylorsville, for Grant, Michael Anthony.
Locke Bell, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 10th of January 2012 by Defendant for Notice of Appeal Based Upon Constitutional Questions:
"Motion Dismissed ex Mero Motu by order of the Court in conference, this the 8th of March 2012."